

116 HR 5895 IH: Leave No Americans Behind Act of 2020
U.S. House of Representatives
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5895IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2020Mrs. Dingell (for herself and Mr. McGovern) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the State Department Basic Authorities Act of 1956 to eliminate the repatriation loan program, and for other purposes.1.Short titleThis Act may be cited as the Leave No Americans Behind Act of 2020.2.Elimination of repatriation loans by Department of StateSection 4 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2671) is amended—(1)in subsection (b)(2)(A)(ii), by striking , on a reimbursable basis to the maximum extent practicable, with such reimbursements to be credited to the applicable Department of State appropriation and to remain available until expended, except that no reimbursement under this clause shall be paid that is greater than the amount the person evacuated would have been charged for a reasonable commercial air fare immediately prior to the events giving rise to the evacuation; and(2)by striking subsection (d).